Citation Nr: 0110589	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  93-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 
18, 1991, for a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent 
prior to November 28, 1994, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and W.P.K., Ph.D.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
originally on appeal from a March 1992 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a 30 percent rating for PTSD, effective from 
July 18, 1991.  In a November 1992 rating decision, the 30 
percent rating was increased to 50 percent, effective from 
July 18, 1991.  In the course of the appeal, the RO granted 
the veteran a total schedular rating for PTSD, effective from 
November 28, 1994, by rating decision of May 1996.  The 
issues currently developed for appeal are entitlement to an 
earlier effective date prior to July 18, 1991, for a grant of 
service connection for PTSD, and entitlement to an evaluation 
in excess of 50 percent prior to November 28, 1994, for PTSD.

At the video conference hearing of February 2001, the veteran 
claimed entitlement to permanency of a total rating for PTSD.  
As this issue has not been adjudicated, it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
psychiatric disability was denied in an unappealed rating 
decision in October 1983.

2.  The veteran's application to reopen this claim was 
received on July 18, 1991.

3.  The veteran's PTSD was productive of psychoneurotic 
symptomatology productive of a demonstrable inability to 
obtain or retain employment from July 18, 1991, through 
November 27, 1994.


CONCLUSIONS OF LAW

1.  An effective date earlier than July 18, 1991, for the 
grant of service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 5108, 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

2.  The criteria for a 100 percent rating for PTSD from July 
18, 1991, through November 27, 1994, have been met.  U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § (2000); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claims, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This liberalizing law is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
found the claims to be well grounded.  All records pertinent 
to the claims have been obtained, and there is no outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to these claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding these claims 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA. 

Entitlement to an effective date prior to July 18, 1991, for 
a grant of service connection for PTSD.

The history of the veteran's claim shows that he first 
applied for VA compensation benefits for a psychiatric 
disability in October 1983.  The RO denied this claim in a 
rating decision dated in February 1984 decision.  The veteran 
was informed of the adverse decision and his right to appeal 
it in correspondence dated in March 1984.  He did not file a 
notice of disagreement with this decision.  It was not until 
July 18, 1991, that the veteran submitted an application to 
reopen this claim.  There was no activity pertaining to his 
claim for compensation for a psychiatric disability in the 
time between March 1984 and July 18, 1991.  The claim for 
service connection for PTSD was reopened and granted in a 
March 1992 RO decision, with an assigned effective date of 
July 18, 1991, based on the date of receipt of the claim to 
reopen.  

In subsequent written statements and video hearing testimony 
in February 2001, the veteran contended that he should be 
allowed an effective date for service connection for PTSD 
back to 1983, as he was initially misdiagnosed as 
schizophrenic by VA physicians and he believed that this 
misdiagnosis, among other errors on the part of the examining 
physicians, led to the denial of his initial claim in 1984.  
The veteran also stated that he did not appeal the initial 
denial in February 1984 because his personal belief at the 
time was that it was shameful and unmanly to seek 
compensation from the government as it was akin to receiving 
welfare payments.  He acknowledged at his video hearing that 
after the February 1984 denial, he made no attempt to reopen 
his claim until July 18, 1991.

If new and material evidence is submitted a previously denied 
claim will be reopened.  38 U.S.C.A. § 5108.  Generally, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date of an award of compensation 
based on an original claim, or a reopened claim, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Since July 18, 1991, is 
the date of receipt of the veteran's application to reopen 
his claim, it is the proper effective date for the award of 
service connection for PTSD.

Entitlement to an evaluation in excess of 50 percent prior to 
November 28, 1994, for PTSD.

The veteran appealed the March 1992 rating decision, which 
assigned an initial evaluation for his PTSD.  Ultimately, the 
disability was rated as 100 percent disabling from November 
28, 1994.  During the period prior to that date, the 
disability was evaluated as 50 percent disabling.  The rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

The rating criteria in effect during the time period at issue 
provided for a 100 percent rating for PTSD productive of 
totally incapacitating psychoneurotic symptoms or a 
demonstrable inability to obtain or retain employment.  38 
C.F.R. § 4.71a, Diagnostic Code 9411.

VA Chapter 31 vocational rehabilitation records dated in 
September 1992 and October 1992 contain statements from the 
veteran's social worker and counseling psychologist.  These 
statements indicate that while the veteran was earnest and 
motivated in his attempts to participate in the vocational 
rehabilitation program, his psychiatric disability presented 
a considerable impediment to his success.

At the video conference hearing in February 2001, the veteran 
testified that he was unemployed and had not worked since 
1989 due to his psychiatric difficulties.  The veteran's 
treating psychologist, Walter P. Knake, Jr., Ph.D., testified 
that he had been treating the veteran for PTSD on a regular 
basis since 1996, and that in his expert opinion, the veteran 
was already totally disabled and unable to maintain 
employment as a result of his PTSD when he reopened his VA 
claim in July 1991.  Dr. Knake based his opinion on his 
clinical observations of the frequency and severity of the 
veteran's PTSD symptoms, and his review of the veteran's 
treatment records and documented medical history extending 
back to 1983.

The medical evidence, particularly the credible testimony of 
Dr. Knake, demonstrates that the veteran's PTSD was 
productive of symptoms resulting in a demonstrable inability 
to obtain or retain employment during the period from July 
18, 1991, through November 27, 1994.  Therefore, a 100 
percent rating is warranted during that period.


ORDER

The appeal for an effective date prior to July 18, 1991, for 
the grant of service connection for PTSD is denied.

A 100 percent evaluation for PTSD is granted for the period 
from July 18, 1991, through November 27, 1994, subject to the 
criteria governing awards of VA monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

